Proceeding in the matter of the petition of Fred Pine for an order of reinstatement as an attorney at law.
Petitioner ordered reinstated in accordance with opinion.
On March 1, 1949, Fred Pine filed his petition in the Circuit Court of the Eleventh Judicial Circuit of Florida in and by which petition he requested reinstatement as a member of the Bar of Florida. Thereupon Honorable George E. Holt, Circuit Judge of the Eleventh Judicial Circuit, entered an order requiring publication of notice in the Miami Herald for three consecutive weeks that any one who might be opposed to the reinstatement of Fred Pine should appear before said Judge Holt on the 24th day of March, 1949, at his offices in the Court House at 12:00 o'clock Noon on said day in Miami, Florida, and show cause why reinstatement should not be granted.
At the time the petitioner was heard upon his application no one appeared, pursuant to said published notice, to make objection to his reinstatement. After full, complete and deliberate consideration Honorable George E. Holt, Honorable Marshall C. Wiseheart, Honorable Charles A. Carroll and Honorable William A. Herin as Circuit Judges entered their recommendation to this Court that the said Fred Pine be reinstated as a member of the Bar of Florida.
An examination of the entire transcript convinces us that the petitioner Fred Pine has shown justification for his reinstatement. As we have previously stated, no one appeared in opposition to the petition for reinstatement, nor did anyone file written objection thereto. On the other hand, the petitioner presented numerous letters and a petition of recommendation signed by innumerable residents of Dade County, most of whom the presiding Circuit Judges knew and, indeed, we know bear enviable reputations in that community as outstanding citizens.
It is ordered that Fred Pine be reinstated as a member of the Bar of Florida and that such reinstatement be conditioned, for a period of three years, upon good behavior. See In re Lambdin,158 Fla. 749, 30 So. 2d 101.
TERRELL, THOMAS, SEBRING and BARNS, JJ., concur. *Page 547 
ADAMS, C.J., and CHAPMAN, J., dissent.